DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Caldwell on Nov. 29th, 2021.
Please Amend the Claims as Follows:
1.	A multicolor electronic emissive display device comprising a two dimensional array of multicolor polarized light emitting pixels whereby each multicolor light emitting pixel comprises:
a plurality of light emitting layers fabricated from a nonpolar or semipolar III nitride material system, each having in-plane strain asymmetry due to compressive or tensile strain on at least one epilayer for creation of polarized light and each for emitting a different color, stacked vertically with a grid of vertical sidewalls electrically and optically separating each multicolor pixel from adjacent multicolor pixels within the array of multicolor pixels;
a plurality of vertical waveguides forming a trench etched in, and optically coupled to, the light emitting layers to vertically emit the polarized light generated by the light emitting layers from a first surface of the stack of light emitting layers;
the stack of light emitting layers being stacked onto a digital semiconductor structure by a second surface opposite the first surface of the stack of light emitting layers; and;
a plurality of digital semiconductor circuits in the digital semiconductor structure, each 
2.	The multicolor electronic emissive display device of claim 1 wherein the digital semiconductor structure is electrically coupled to receive control signals and pixel array bit-fields containing the pulse width modulation (PWM) bits for every color of each pixel from an external source to separately control the on/off states of each or the multicolor light emitting layers.
3.	The multicolor electronic emissive display device of claim 1 wherein the digital semiconductor structure is electrically coupled to receive a light modulation video bit-stream and further comprises logic functions required to generate PWM bit-fields for the multi-color micro-pixel array to separately control the on/off states of each of the multicolor light emitting layers.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 4-20 directed to group II and III non-elected without traverse. Accordingly, Claims 4-20 have been cancelled.

Response to Arguments
Applicant’s arguments on pages 4-10, filed 11/29/2021, and in view of the interview summary comments included in this office action, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a plurality of light emitting layers fabricated from a nonpolar or semipolar III nitride material system, each having in-plane strain asymmetry due to compressive or tensile strain; and a plurality of vertical waveguides forming a trench etched in, and optically coupled to, the light emitting layers to vertically emit the polarized light generated by the light emitting layers from a first surface of the stack of light emitting layers, as disclosed in Claim 1.
It is the examiner position that although Zhuang discloses that the reason for the polarized emitted light is the in-plane strain asymmetry. Zhuang in-plane strain asymmetry is introduced due to the NR/NG etched arrays, which is based on FIG. 2 and [second page Right Hand Column, last paragraph]. This is different from the instant claimed invention, wherein the light emitting, epitaxially grown, layers fabricated from a nonpolar or semipolar III nitride material system, each having in-plane strain asymmetry due to compressive or tensile strain.  
In the instant case, Martinez et al. (“Ultrafast All-Optical Switching in a Silicon-Nanocrystal-Based Silicon Slot Waveguide at Telecom Wavelengths,” Nano Letter, 10, 1506-1511, 2010) discloses an all-optical switching on a silicon chip at telecom wavelengths. The switching device comprises a compact ring resonator formed by horizontal silicon slot waveguides filled with highly nonlinear silicon nanocrystals in silica. When pumping at power levels about 100 mW using 10 ps pulses, more than 50% 
Furthermore, Fan et al. (“Strain effect on the optical polarization properties of c-plane Al0.26Ga0.74N/GaN superlattices,” Optics Express, Vol. 22, No. 6, pp 6322-6328, March 24th, 2014) discloses the effect of a uniaxial strain on the degree of polarization (DOP) of Al0.26Ga0.74N/GaN superlattices (SLs) grown on c-plane sapphire substrates has been investigated. Compared with AlN/AlxGa1-xN quantum wells, the DOP of the light emission from Al0.26Ga0.74N/GaN SLs shows an opposite variation tendency with in-plane strain and quantum confinement. The results would be helpful to the structural design of c-plane deep-UV and UVA LEDs to enhance surface emission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898